            Case 1:19-cr-10141-LTS Document 100 Filed 10/21/19 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MASSACHUSETTS



 UNITED STATES OF AMERICA,

           v.
                                                           Crim. No. 19-10141-LTS
 SHELLEY M. RICHMOND JOSEPH,

                   Defendant.



                DEFENDANT SHELLEY M. RICHMOND JOSEPH’S ASSENTED-TO
                     MOTION FOR LEAVE TO FILE REPLY MEMORANDUM
                 IN SUPPORT OF HER MOTION TO DISMISS THE INDICTMENT


       Defendant Shelley M. Richmond Joseph hereby moves this Court for leave to file a reply

memorandum in support of her motion to dismiss the Indictment by November 8, 2019—21 days

after the government filed its Opposition. As support for this Motion, Judge Joseph states as

follows:

       1.         This prosecution is novel.

       2.          The government’s Opposition raises issues and arguments that Judge Joseph

believes should be addressed in writing prior to oral argument on her motion.

       3.         Accordingly, Judge Joseph believes a reply memorandum will provide

meaningful help in clarifying the issues and assisting the Court in resolving her Motion.

       4.         The government assents to this Motion.

       WHEREFORE, Judge Joseph respectfully requests that the Court allow this Motion for

leave to file a reply memorandum.
         Case 1:19-cr-10141-LTS Document 100 Filed 10/21/19 Page 2 of 3



                                             Respectfully submitted,



                                             SHELLEY M. RICHMOND JOSEPH

                                             /s/ Thomas M. Hoopes
                                             THOMAS M. HOOPES, ESQ.
                                             BBO No. 239340
                                             /s/ Douglas S. Brooks
                                             DOUGLAS S. BROOKS, ESQ.
                                             BBO No. 636697
                                             LibbyHoopes, P.C.
                                             399 Boylston Street
                                             Boston, MA 02116
                                             617.338.9300
                                             thoopes@libbyhoopes.com
                                             dbrooks@libbyhoopes.com

                                             /s/ Elizabeth N. Mulvey
                                             ELIZABETH N. MULVEY, ESQ.
                                             Crowe & Mulvey
                                             77 Franklin Street, 3rd Floor
                                             Boston, MA 02110
                                             617.426.4488
                                             emulvey@croweandmulvey.com

Dated: October 21, 2019


                      LOCAL RULES 7.1 and 112.1 CERTIFICATION

        I hereby certify that undersigned counsel has conferred with counsel for the United States
in a good-faith effort to resolve or narrow the issues raised by this Motion, and the United States
assents to the relief requested herein.

                                             /s/ Douglas S. Brooks
                                             Douglas S. Brooks




                                                 2
         Case 1:19-cr-10141-LTS Document 100 Filed 10/21/19 Page 3 of 3



                                CERTIFICATE OF SERVICE


        I hereby certify that this document filed through the ECF system will be sent electronically
to the registered participants as identified on the Notice of Electronic Filing (NEF) and paper
copies will be sent to those indicated as non-participants on October 21, 2019.

                                              /s/ Douglas S. Brooks
                                              Douglas S. Brooks




                                                 3
